DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/769,534 filed 06/03/2020 and Amendment filed 03/14/2022.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Amendments/Remarks, filed 03/14/2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Arguments filed 03/14/2022 (Remarks, Pages 7-9) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as obtaining a process model of a patterning process that includes or accounts for an average optical aberration of optical systems of a plurality of apparatuses for use with a patterning process among all limitations of claims 1, 15, 16, 18, 19, 20 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Chen et al. (US Patent Application Publication 20180259858) discloses a method for improving a lithographic process for imaging a portion of a design layout onto a substrate using a lithographic apparatus (Abstract), wherein the target optical parameter is a  weighted average of target optical parameters for the characteristic of the group of selected features (paragraph [0188]), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, such as obtaining a process model of a patterning process that includes or accounts for an average optical aberration of optical systems of a plurality of apparatuses for use with a patterning process among all limitations of claims 1, 15, 16, 18, 19, 20 as currently written. The Prior art Sezginer (US Patent 7,266,800) discloses Computational models of a patterning process including techniques that can be used to adjust parameters of these models according to measurements, as well as how predictions made from these models can be used to correct lithography data (Abstract), including  mechanisms, which include: volume-scattering in lenses due to density variations in the lens material; surface scattering off grinding marks and other surface roughness on lens and mirror surfaces; multiple reflections between lens elements, wafer, mask, or the lens barrel (col. 2, ll.57-61), wherein the computational model, at least one of lens aberrations, flare, and pupil illumination is described as a function of position of the features of the pattern with respect to the projection lens (col. 5, ll.54-57), and wherein each process has a previously determined mathematical model with some adjustable (unknown) parameters (col. 20, ll.29-31), but lacks specific arrangements of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/17/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851